Citation Nr: 0948268	
Decision Date: 12/23/09    Archive Date: 01/05/10

DOCKET NO.  07-06 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material has been received to reopen a 
claim of entitlement to service connection for a left foot 
disorder.

2.  Entitlement to service connection for the residuals of 
frostbite of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1962 to February 
1965.

This matter arises before the Board of Veterans' Appeals 
(Board) from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.


FINDINGS OF FACT

1.	In a December 1996 rating decision, the RO denied service 
connection for residuals of a left foot injury.  The 
Veteran did not appeal that decision, and it became final.

2.	Evidence received subsequent to the December 1996 rating 
decision does not relate to an unestablished fact 
necessary to substantiate the claim.

3.  The competent evidence of record does not show that any 
purported residuals of frostbite of the left foot are 
related to the Veteran's period of active military 
service.    


CONCLUSIONS OF LAW

1.	The December 1996 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302 (2009). 
 
2.	New and material evidence has not been received, and the 
claim of entitlement to service connection for a left foot 
disorder is not reopened.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5108 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.156, 3.159 (2009).  

3.   Residuals of frostbite of the left foot were not 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A (West 2002 & Supp. 2009); 
C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The RO sent the Veteran VCAA notice letters in March 2006 and 
May 2006 describing what the evidence must show to establish 
entitlement to service connection for his claimed disorders 
and describing the types of evidence that the Veteran should 
submit in support of his claims.  The RO also explained what 
evidence VA would obtain and make reasonable efforts to 
obtain on the Veteran's behalf in support of the claims.  The 
Board notes that the Veteran was not provided notice 
regarding the evidence and information necessary to establish 
a disability rating and effective date in accordance with 
Dingess v. Nicholson for his claimed disabilities.  19 Vet. 
App. 473, 484 (2006).  However, the Board has concluded that 
the preponderance of the evidence is against the Veteran's 
claims.  Therefore, any questions as to the appropriate 
disability rating or effective date to be assigned have been 
rendered moot, and the absence of notice regarding these 
elements are not prejudicial to the Veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); see also Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) rev'd on other 
grounds sub nom. Shinseki v. Sanders/Simmons, No. 07-1209 
U.S. (April 21, 2009).

In particular regard to the additional notice requirements 
relevant to the Veteran's request to reopen his claim of 
entitlement to service connection for a left foot disorder, 
the Board notes that the RO explained in the March 2006 VCAA 
notice letter that the Veteran's claim was previously denied, 
he was notified of the decision, and that the decision had 
become final.  The RO also explained that VA needed new and 
material evidence in order to reopen the Veteran's claim and 
defined new and material evidence as evidence submitted to VA 
for the first time that pertained to the reason the claim was 
previously denied and raised a reasonable possibility of 
substantiating the claim.  The RO further explained that the 
Veteran's claim was previously denied because there was no 
evidence of treatment for a left foot injury in service.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).      

The Board further notes that the Veteran was provided with a 
copy of the June 2006 rating decision, the January 2007 
statement of the case (SOC), and the August 2007 supplemental 
statement of the case (SSOC), which cumulatively included a 
discussion of the facts of the claims, notification of the 
bases of the decisions, a description of the pertinent laws 
and regulations, and a summary of the evidence considered to 
reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. 
at 187.  

Regarding VA's statutory duty to assist, the Board notes that 
available service treatment records and post-service 
treatment records identified as relevant to the Veteran's 
claims are associated with the claims folder to the extent 
possible.  The RO also afforded the Veteran with a 
compensation and pension examination in January 2007.

To that end, when VA undertakes to provide a VA examination 
or obtain a VA opinion, it must ensure that the examination 
or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examination obtained 
in this case for the Veteran's claim for the residuals of 
frostbite on the left foot is more than adequate, as it was 
predicated on a full reading of the VA medical records in the 
Veteran's claims file.  Moreover, the examination included 
the Veteran's subjective complaints about his disability and 
the objective findings needed to rate the disability. 
 
The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that he or the VA 
needs to obtain.  VA is not required to provide a claimant an 
examination with a request to reopen a previously denied 
claim until and unless new and material evidence has been 
submitted.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to the claims.  Accordingly, the Board will 
proceed with appellate review.  



II.  Claim to Reopen for Service Connection for a Left Foot 
Disorder

The Veteran's current claim is one involving entitlement to 
service connection for a left foot disorder.  By way of 
background, the initially Veteran filed a claim for service 
connection for residuals of a left foot injury in August 
1996, which the RO denied in a December 1996 rating decision 
because no evidence was found of treatment for a left foot 
injury in the Veteran's service treatment records.  The 
Veteran attempted to reopen this claim in February 2006 but, 
in the July 2006 rating decision, the RO found that new and 
material evidence had not been received.  The Veteran timely 
filed his notice of disagreement in August 2006 and his 
substantive appeal in February 2007, resulting in the Board's 
jurisdiction over his claim.  

As a preliminary matter, the Board notes that the Veteran's 
current claim involves entitlement to service connection for 
a left foot disorder.  This claim is based upon the same 
disability as the Veteran's previous claim, which was denied 
in the December 1996 rating decision that became final.  As 
such, it is appropriate for the Board to consider the claim 
as a request to reopen the previously denied claim.  Boggs v. 
Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

The Board may not consider a previously and finally 
disallowed claim unless new and material evidence is 
presented.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself, or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156 (2009).  

If evidence is new, but not material, the inquiry ends and 
the claim cannot be reopened.  Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
evidence is presumed credible for the purposes of reopening 
an appellant's claim, unless it is inherently false or untrue 
or, if it is in the nature of a statement or other assertion, 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. 
Principi, 3 Vet. App. 510 (1992).  

As noted above, in its previous rating decision, the RO 
denied service connection for a left foot disorder because 
the evidence did not show that the Veteran incurred a left 
foot injury during active military service.  The evidence of 
record at the time of the December 1996 rating decision 
included the Veteran's service treatment records, an October 
1996 compensation and pension examination, and an August 1995 
foot examination.  Since the December 1996 rating decision, 
the Veteran identified and the RO obtained medical records 
from the Little Rock VA Medical Center.  The Veteran also 
submitted statements in support of his claim. 
  
After reviewing the evidence received since December 1996, 
the Board finds that it does not qualify as new and material 
evidence sufficient to reopen the Veteran's claim because 
none of the evidence shows that the Veteran suffered a left 
foot injury during his period of active military service.  
While the Veteran has identified new treatment records 
regarding his current left foot disorder, none of his 
treating physicians have ever offered an opinion linking his 
current disorder to his period of active military service.  
Thus, this evidence is not material as it fails to relate to 
a fact not previously established and fails to raise a 
reasonable possibility of substantiating the claim.

Rather, the only evidence providing such a link is the 
various statements made by the Veteran throughout the appeal.  
According to the Veteran, he has lost feeling in his feet and 
his left toe was amputated.  Even though the Veteran is 
presumed credible for the purposes of reopening his claim and 
is capable of providing lay testimony regarding the symptoms 
he observed from his left foot disability, he is not 
competent to diagnose the etiology of his disability or 
provide a medical nexus opinion between his disability and 
his period of active service.  See 38 C.F.R. § 3.159(a)(1) 
(Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions); see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  Thus, the Veteran's lay testimony alone is 
insufficient to raise a reasonable possibility of 
substantiating the claim. 

Moreover, the evidence of record does not support the 
Veteran's contentions.  His medical records establish that he 
was diagnosed with osteomyelitis and that his left fifth toe 
was amputated, but they do not include any competent medical 
opinion relating such a disability to his period of active 
military service and any injury incurred therein.  

Therefore, the Board finds that the factual and legal status 
of the Veteran's claim is essentially the same as it was in 
1996.  There is a complete lack of competent medical evidence 
to indicate a relationship exists between the Veteran's post-
service left foot disorder and his period of active service.  
Where, as here, the determinative issue is one of medical 
diagnosis or causation, competent medical evidence is 
required.  Lay assertions of medical causation are 
insufficient to reopen a claim under 38 U.S.C. § 5108.  Moray 
v. Brown, 5 Vet. App. 211, 214 (1993).  There was no medical 
evidence when the RO denied the Veteran's claim in December 
1996 that indicated that a left foot disorder was somehow 
related to the Veteran's military service, and there remains 
a lack of such evidence.  Accordingly, the Board finds that 
the evidence received subsequent to December 1996 is not new 
and material and does not serve to reopen the claim for 
service connection for a left foot disorder.  

III.  Service Connection for Residuals of Frostbite of the 
Left Foot

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  

The Veteran contends that he suffered frostbite in 1963 when 
he was stationed in Anchorage, Alaska.  After reviewing the 
evidence, the Board finds that the weight of the evidence 
preponderates against the Veteran, and entitlement to service 
connection for the residuals of frostbite of the left foot is 
not warranted.  

Although the Veteran received treatment for his feet during 
the course of this appeal, the record does not indicate that 
he was ever treated for any residuals of frostbite of the 
left foot.  Additionally, the Veteran's service treatment 
records reveal he was never treated for frostbite or 
residuals therefrom in service either.  Furthermore, a 
February 1974 Army Reserve enlistment physical examination 
report and the Veteran's January 1965 separation examination 
report both reveal that his feet were clinically normal at 
those times.  In accompanying reports of medical history, the 
Veteran reported that he did not have or had ever had any 
foot trouble.

Finally, VA afforded the Veteran with a compensation and 
pension examination for residuals of frostbite in January 
2007.  The examiner noted that the Veteran stated that he had 
frostbite of his hands in 1963 but denied any cold injury or 
frostbite of his left foot.  Even though the Veteran was 
diagnosed with psoriatic arthritis and a previous ulcer of 
the little toe of the left foot due to a diabetic ulcer, the 
examiner concluded that there was no evidence of cold injury 
or any other injury to the left foot in service.    

Since the evidence of record does not establish either 
frostbite of the left foot in service or a current disability 
related to frostbite of the left foot, the Board finds the 
preponderance of the evidence weighs against the Veteran's 
claim.  Therefore, service connection for the residuals of 
frostbite of the left foot is not warranted, and the 
Veteran's appeal is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the Veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



	(CONTINUED ON NEXT PAGE)






ORDER

1.  New and material evidence having not been received, the 
claim for entitlement to service connection for a left foot 
disorder is not reopened.  

2.  Entitlement to service connection for the residuals of 
frostbite of the left foot is denied.



____________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


